Order entered October 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00517-CR

                                ARIANNA LINDSEY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F-1171158-J

                                            ORDER
       We GRANT appellee’s motion for extension of time to file brief and ORDER the brief

tendered to the Clerk of the Court October 6, 2015 filed as of the date of this order.


                                                       /s/    DOUGLAS S. LANG
                                                              JUSTICE